Exhibit 10.3

 



Option Exchange Agreement

 

This Option Exchange Agreement (this “Agreement”) is dated as of March 16, 2015
between Champions Oncology, Inc. (the “Company”) and James McGorry (the
“Employee”).

 

WHEREAS, the Company granted the Employee stock options to purchase shares of
the Company’s common stock under its 2010 Equity Incentive Plan as set forth on
Schedule A attached hereto (each an “Existing Option” and collectively the
“Existing Options”);

 

WHEREAS, the Existing Options have exercise prices per share that are
significantly higher than the current market price of the Company’s common
stock; and

 

WHEREAS, the Company wishes to offer to exchange each of the Existing Options
with a new option (each a “New Option” and collectively the “New Options”) that
will have an exercise price equal to the fair market value of the Company’s
stock on the date of grant (which is the date hereof) in order to provide the
Employee with the benefit of owning options that over time may have a greater
potential to increase in value, and thus create better performance incentives
for the Employee and, as a result, maximize shareholder value, and the Employee
wishes to accept such offer;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and the Employee agree as follows:

 

1.                  Each of the Existing Options is hereby cancelled and
disposed of, and the Employee has no rights whatsoever with respect to the
Existing Options.

 

2.                  The Company shall grant the Employee the New Options in
connection with the execution of this Agreement. The New Options shall be
subject to the terms of the Company’s 2010 Equity Incentive Plan and otherwise
have the terms set forth in the applicable stock option agreement. Each New
Option will be for a number of shares that, when combined with the New Option’s
exercise price, will have the same Black-Sholes value as the corresponding
Existing Option, as set forth on Schedule A. Each New Option will have the same
vesting schedule and expiration date as the corresponding Existing Option.

 

3.                  The Employee acknowledges that he has had the opportunity to
consult counsel and tax advisors prior to entering into this Agreement. The
Employee acknowledges that he is aware of the Company’s business affairs and
financial condition, including the risks related to the Company’s business as
set forth in the Company’s filings with the Securities and Exchange Commission
on Form 10-Q and Form 10-K, and has acquired sufficient information about the
Company to reach an informed and knowledgeable decision to enter into this
Agreement.

 

4.                  The Employee acknowledges and agrees that this Agreement
does not affect the “at-will” nature of his employment with the Company and that
his employment with the Company can be terminated by the Employee or the Company
at any time, with or without notice, unless provided otherwise pursuant to any
employment agreement with the Company.

 

5.                  This Agreement shall be governed by the laws of the State of
Delaware, without regard to conflicts of laws principles.

 

6.                  This Agreement may be signed in any number of counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute one and the same instrument.

 

[Signature page follows]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first indicated above.

 

 



  CHAMPIONS ONCOLOGY, INC.             By: /s/ Joel Ackerman     Name: Joel
Ackerman     Title: Chief Executive Officer                     /s/ James
McGorry     James McGorry  

 



 

 

 

Schedule A

  



    Existing Options   New Options  Date   Shares   Exercise Price   Shares  
Exercise Price   September 3, 2013    1,000,000   $1.33    890,862   $0.41   May
20, 2014    17,875   $1.01    16,495   $0.41   Total    1,017,875       
 907,357      



  

 

